TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT 21.1 TBS International plc (Ireland) TBS International Limited (Bermuda) TBS Holdings Limited (Bermuda) Westbrook Holdings Ltd. and its Subsidiaries (Marshall Islands) Ablemarle Maritime Corp. - Mohawk Princess Amoros Maritime Corp. - Hopi Princess Arden Maritime Corp. - Tayrona Princess Argyle Maritime Corp. - Rockaway Belle Avon Maritime Corp. - Wichita Belle Bedford Maritime Corp. - Apache Maiden Beekman Shipping Corp. - Laguna Belle Birnam Maritime Corp. - Sioux Maiden Brighton Maritime Corp. - Kickapoo Belle Bristol Maritime Corp. - Tuscarora Belle Caton Maritime Corp. - Dakota Princess Chatham Maritime Corp. - Zuni Princess Chester Shipping Corp. - Tamoyo Maiden Claremont Shipping Corp. - Arapaho Belle Columbus Maritime Corp. - Seneca Maiden Cumberland Navigation Corp. - Fox Maiden Darby Navigation Corp. - Nyack Princess Dorchester Maritime Corp. - Montauk Maiden Dover Maritime Corp. - Aztec Maiden Dyker Maritime Corp. - Caribe Maiden Elrod Shipping Corp. - Nanticoke Belle Exeter Shipping Corp. - Alabama Belle Fairfax Shipping Corp. - Seminole Princess Frankfort Maritime Corp. - Shawnee Princess Glenwood Maritime Corp. - Miami Maiden Grainger Maritime Corp. - Ottawa Princess Hancock Navigation Corp. - Kiowa Princess Hansen Shipping Corp. - Ainu Princess Hari Maritime Corp. - Navajo Princess Hartley Navigation Corp. - Canarsie Princess Henley Maritime Corp. - Tuckahoe Maiden Hudson Maritime Corp. - Chesapeake Belle Lancaster Maritime Corp. - Mohave Maiden Montrose Shipping Corp. - Yakima Princess Oldcastle Shipping Corp. - Taino Maiden Prospect Navigation Corp. - Inca Maiden Quentin Navigation Corp. - Houma Belle Rector Shipping Corp. - Siboney Belle Remsen Navigation Corp. - Maori Maiden Sheffield Maritime Corp. - Manhattan Princess Sherman Maritime Corp. - La Jolla Belle Sherwood Shipping Corp. - Zia Belle Sterling Shipping Corp. - Biloxi Belle Stratford Shipping Corp. - Iroquois Maiden Vedado Maritime Corp. - Tupi Maiden Vernon Maritime Corp. - Mohegan Princess Whitehall Marine Transport Corp. - Cherokee Princess Windsor Maritime Corp. - Shinnecock Belle Yorkshire Shipping Corp. - Oneida Princess Longwoods Maritime Corp. -Comanche Maiden (vessel delivered in 2011) McHenry Maritime Corp. - Omaha Belle (vessel delivered in 2011) Sunswyck Maritime Corp. -Maya Princess (vessel to be delivered in 2011) LeafShipping Corp. - Management Company Pacific Rim Shipping Corp. - Philippine Bareboat Charterer Jessup Maritime Corp.- Savannah Belle (Vessel sold in 2010) Transworld Cargo Carriers, S.A. (Marshall Islands) TBS Worldwide Services Inc. (Marshall Islands) TBS African Ventures Limited GMTBS Africa Line, Ltd. (Hong Kong - 50% ownership) TBS Eurolines, Ltd. TBS Latin America Liner, Ltd. TBS Middle East Carriers, Ltd. TBS North America Liner, Ltd. TBS Ocean Carriers, Ltd. TBS Pacific Liner, Ltd. Mercury Marine Ltd. (Marshall Islands) Roymar Ship Management, Inc. (New York) TBS Shipping Services Inc. (New York) Compass Chartering Corp. (New York) Azalea Shipping & Chartering Inc. (New York) TBS US Enterprises LLC (Delaware) TBS Energy Logistics LP (Delaware) TBS Logistics Incorporated (Texas) TBS Warehouse & Equipment Holdings Ltd. (Marshall Islands) TBS Warehouse & Distribution Group Ltd. (Marshall Islands) Panamerican Port Services SAC (Peru - 50% ownership) TBS Mining Limited (Marshall Islands) GAT-TBS Consorcio S.A. (Dominican Republic - 50% ownership) ST Logistics (Proprietary) Limited (South Africa - 25% ownership) TBS Do Sul Ltd. (Marshall Islands) Log. Star Navegação S.A., (Brazil - 70% ownership) TBSI New Ship Development Corp. (Marshall Islands)
